DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-27 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record, taken alone or in combination, teach the specific combination of limitations including “wherein the pen search mode is different from the local scan mode, and a number of finger sensing sections that is greater than a number of the pen sensing sections is included in at least one of the plurality of display sections in the pen search mode, wherein when the pen output signal is continuously detected during the local scan mode, the touch display device operates continuously in the local scan mode even when a finger touch signal is detected, and wherein while the pen output signal is not detected, when the finger touch signal is detected during the local scan mode, the operating mode of the touch display device is changed to the pen search mode” as recited in claim 1 and “wherein the pen search mode is different from the local scan mode, and a number of finger sensing sections that is greater than a number of the pen sensing sections is included in at least one of the plurality of display sections in the pen search mode, wherein when the pen output signal is continuously detected during the local scan mode, the touch display device operates continuously in the local scan mode even when a finger touch signal is detected, and wherein while the pen output signal is not detected, when the finger touch signal is detected during the local scan mode, an operating mode of the touch display device is changed to the pen search mode” as recited in claim 22. All other claims are allowed as being dependent on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARUL H GUPTA whose telephone number is (571)272-5260.  The examiner can normally be reached on Monday through Friday, from 10 AM to 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/PARUL H GUPTA/Primary Examiner, Art Unit 2627